Citation Nr: 0623735	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for numbness of the right 
thumb, claimed as a residual of a laceration injury of the 
right wrist.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2004, 
and that development was completed by the appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have numbness of the 
right thumb that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

Numbness of the right thumb was not incurred in active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
February 2002, prior to the initial decision on the claim in 
June 2002, as well as in April 2004 and August 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the February 2002, April 2004, and August 2004 
letters stated that the evidence must show that that he had 
an injury in military service or a disease that began in, or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
October 2002 statement of the case (SOC) and the March 2004 
and March 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2002, April 2004, 
and August 2004 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2002, April 2004, and August 2004 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The February 2002 and August 2004 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2002 
letter informed the veteran that it was his responsibility to 
ensure that such records are received by VA, and similarly, 
the April 2004 and August 2004 letters stated that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The April 2004 letter also indicated 
that it was still the veteran's responsibility to support his 
claim with appropriate evidence.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to service 
connection for numbness of the right thumb, and thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  Lay statements from fellow serviceman are 
also associated with the claims file, and the veteran was 
afforded a VA examination in February 2006 in connection with 
his claim for service connection for numbness of the right 
thumb.  

The Board observes that the veteran's service medical records 
are not associated with the claims file.  However, in 
accordance with the law and implementing regulations, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  In this regard, the RO requested that the 
National Personnel Records Center furnish the veteran's 
complete service medical records.  However, NPRC indicated 
that such records were unavailable.  A letter was then to the 
veteran in May 2002 informing him that the service department 
was unable to locate his service medical records.  He was 
asked to submit any records that he had in his possession and 
to identify any alternate source from which the records could 
be obtained.  The veteran submitted a statement in May 2002 
in which he indicated that he did not have any medical 
records in his possession.  

The RO later sent a letter to the Headquarters of the 95th 
Division in January 2003 requesting any service records that 
that unit possessed.  Meanwhile, the RO also requested that 
NPRC furnish the veteran's active duty inpatient clinical 
records for a hand injury dated between July 1, 1968 and 
September 30, 1968 at 602D Med. Co. AMB APO 96354.  NPRC's 
reply indicated that it needed the name of the hospital.  The 
RO made a follow-up request in March 2003 noting that the 
veteran had allegedly been treated at Yokoya Air Force Base 
in Tokorozawa, Japan.  Nevertheless, NPRC could not locate 
the veteran's service medical records or clinical records.  
Another request was made to NPRC in September 2004 for all 
service treatment records pertaining to the veteran's right 
wrist injury at Yokota Air Force Base on or around August 
1968.  It was noted that the veteran had reported being 
treated at Tachikawa Army Hospital in Japan.  Once again, 
NPRC indicated that the search for clinical records had been 
negative.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the veteran in 
obtaining his complete service medical records.  The veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claims that has not been obtained and associated with the 
claims folder.  

VA has also assisted the veteran throughout the course of 
this appeal by providing him with a SOC and SSOCs, which 
informed him of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for numbness of 
the right thumb.  Because the veteran's service medical 
records are unavailable for review, the Board must base its 
decision on other available evidence.  The medical evidence 
of record does not show that the veteran sought treatment for 
his right thumb or wrist immediately following his period of 
service or for many decades thereafter.  In terms of direct 
incurrence of a right thumb disorder in service, this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).   

The Board does acknowledge the lay statements that were 
submitted in support of the veteran's claim in January 2002 
and September 2002.  Those statements indicated that veteran 
had injured his right wrist while serving at Yokota Air Force 
Base in August 1968.  While lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that neither of 
these individuals is competent to testify what the veteran's 
diagnosis was at that time or whether his numbness of the 
right thumb is related to such an injury.  Significantly, the 
fact remains that there is no medical evidence of record 
showing complaints, treatment, or diagnosis of a right thumb 
disorder in service or for many decades thereafter.

In addition to the lack of evidence showing that a right 
thumb disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the veteran's current numbness of the right thumb to his 
military service.  Significantly, the February 2006 VA 
examiner indicated that he could not state that the veteran's 
carpal tunnel syndrome or the numbness in his right thumb is 
secondary to an old injury to his right wrist without 
resorting to speculation given the fact there are no service 
medical records as well as the amount of time between the 
initial injury and the late onset of symptoms.  

The veteran's assertions are the only evidence contained in 
the claims file showing that his numbness of the right thumb 
is causally or etiologically related to his military service.  
The veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for numbness of the right thumb.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for numbness of the right thumb is not warranted. 


ORDER

Service connection for numbness of the right thumb is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


